                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           June 21, 2019
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk

                               CORPUS CHRISTI DIVISION

MICHAEL GARRETT,                                         §
                                                         §
             Plaintiff,                                  §
VS.                                                      §    CIVIL NO. 2:19-CV-50
                                                         §
LORI DAVIS,                                              §
                                                         §
             Defendant.                                  §

                                                   ORDER

           The Court is in receipt of Plaintiff Michael Garrett’s (“Garrett”) Emergency
Temporary and Injunctive Protective Order Request, Dkt. No. 1; Plaintiff’s
application to proceed in forma pauperis, Dkt. Nos. 5 and 6; the Magistrate Judge’s
Memorandum and Recommendation (“M&R”), Dkt. Nos. 7 and 8;1 and Plaintiff’s
objections titled Appeal to Magistrates [sic] Decision to Dismiss, Dkt. No. 10.
           After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. Nos. 7 and 8. The Court DENIES Plaintiff’s application
for leave to proceed in forma pauperis, Dkt. Nos. 5 and 6, and DISMISSES
Plaintiff’s complaint WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(g).
The Court DIRECTS the Clerk of Court to close this case.


           SIGNED this 21st day of June 2019.



                                                          ___________________________________
                                                          Hilda Tagle
                                                          Senior United States District Judge




1
    The Magistrate Judge’s M&R is docketed twice, Dkt. Nos. 7 and 8.


1/1
